Citation Nr: 9930668	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diarrhea due to 
undiagnosed illness.

2.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

3.  Entitlement to service connection for chronic muscle 
tension headaches due to undiagnosed illness.

4.  Entitlement to service connection for tinea pedis/tinea 
manuum (claimed as skin rash due to undiagnosed illness).

5.  Entitlement to service connection for granulomatous 
disease secondary to blastomycosis, post operative left upper 
lobectomy (claimed as spot on lung due to undiagnosed 
illness).

6.  Entitlement to service connection for depression due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service in the Persian Gulf from 
November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims for 
service connection for diarrhea due to undiagnosed illness, 
fatigue due to undiagnosed illness, chronic muscle tension 
headaches due to undiagnosed illness; tinea pedis/tinea 
manuum (claimed as skin rash due to an undiagnosed illness); 
granulomatous disease secondary to blastomycosis, 
postoperative left upper lobectomy (claimed as spot on lung 
due to an undiagnosed illness); and depression/insomnia due 
to undiagnosed illness.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in May 1998.



REMAND

In this case, the hearing officer has determined that the 
veteran's testimony was credible as to each issue.  Since 
some of the testimony relating that he was told at separation 
that he had a spot on his lung is not competent, credibility 
is not reached.  Therefore, it appears that the term 
credibility has not been correctly applied by the RO.  

In Black's Law Dictionary credibility is defined as 
worthiness of belief: that quality in a witness which renders 
his evidence worthy of belief.  After the competence of a 
witness is allowed, the consideration of his credibility 
arises and not before.

The Court's statements on the issue parallel the dictionary 
definition.  As a general matter, in order for any testimony 
to be probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  First a witness 
must have personal knowledge in order to be competent to 
testify to a matter.  Personal knowledge is that which comes 
to the witness through the use of his senses- that which is 
heard, felt, seen, smelled, or tasted.  (Witness may testify 
upon concrete facts within their own observation and 
recollection- that is, facts perceived within their own 
senses, as distinguished from their opinions or conclusions 
drawn from such facts).  Competency, however, must be 
distinguished from weight and credibility.  The former is the 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
(Although interest may affect the credibility of testimony, 
it does not affect competency to testify).  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In regard to the spot on the lung, such statement is not a 
matter for a layman and the statement is not competent.  
Warren v. Brown, 6 Vet . App. 4, 6 (1993).  In regard to the 
testimony regarding the veteran's skin, he reported that he 
had blisters during service which have continued.  The 
hearing officer stated that the testimony was credible.  
However, in a sworn statement in April 1991, the veteran 
denied a history of skin disease.  The clinical evaluation of 
the skin was normal.  In a separate April 1991 document, the 
veteran reported that he did not have rash, skin infection or 
sores.  In May 1991 he reported that he did not have rash, 
skin infection or sores.  In 1996, the veteran reported that 
the skin history started in 1995.

Separately, the Board notes that testing, in June 1998, was 
determined to not provide a valid profile and that the 
veteran had made a deliberate attempt to distort.

The Board questions the RO's use of the term credible.

If it is the position of the RO that service connection may 
only be granted if a condition is diagnosed ion service, that 
opinion is incorrect.  VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence.  Appellant's 
sworn statement, then, unless specifically found incredible 
or sufficiently rebutted, may serve to place the evidence in 
equipoise.  The Secretary cannot ignore appellant's testimony 
simply because he is an interested party.  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992) citing Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  

A recent Fast Letter seems to be in accord with decisions of 
the Court.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

In regard to each issue on appeal, the RO 
shall prepare a decision that addresses 
the issue of competence and credibility.  
If the testimony is found to be credible 
(worthy of belief), the RO should explain 
why service connection is not granted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

